             Case 1:21-cv-06714-AKH Document 7 Filed 08/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                          :
                                                          :
LONNIE HARRELL,                                            :
                                                           :
                                      Petitioner,          :
                                                           :
                   -against-                               :    ORDER
                                                           :
                                                           :   21 Civ. 6714 (AKH)
MARK MILLER, SUPERINTENDENT,                               :
GREEN HAVEN CORRECTIONAL                                  :
FACILITY,                                                  :
                                                           :
                                                           :
                                      Respondent.         :
------------------------------------------------------x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

                   The above-named petitioner has petitioned this Court for a writ of habeas corpus pursuant

to 28 U.S.C. ' 2254. Upon review of that petition, the government is ordered to submit an answer or

other pleading to the petition within 30 days of the date of this Order, along with all transcripts, including

sentencing minutes, trial court decisions, appellate decisions, and all briefs in the trial and appellate courts

directly relevant to the matters raised in the petition.

                   The Clerk of the Court shall serve, by certified mail, return receipt requested, a copy of

this Order and the underlying petition upon the respondent. The Clerk of the Court shall also serve, by

certified mail, return receipt requested, a copy of this Order upon the petitioner.

                   The petitioner shall have 20 days from the date on which he receives

respondents= answer to file a response thereto. The petition will be considered fully submitted as

of that date.

                   SO ORDERED.

Dated:             New York, New York                                  /s/ Alvin K Hellerstein
                   August 25, 2021                                     ALVIN K. HELLERSTEIN, U.S.D.J.
